    Case: 1:15-cv-08489 Document #: 86 Filed: 06/11/20 Page 1 of 10 PageID #:600




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 EDDIE RAY BRADLEY,                                    )
                                                       )
              Plaintiff,                               )
                                                       )
    v.                                                 )   Court No. 15 cv 08489
                                                       )
 VILLAGE OF UNIVERSITY PARK,                           )   Honorable Judge Charles R, Norgle, Sr.
 ILLINOIS, an Illinois Home Rule                       )
 municipality, and VIVIAN COVINGTON,                   )
 Mayor of UNIVERSITY PARK, ILLINOIS,                   )
 both Individually and her official capacity as        )
 mayor,                                                )
                                                       )
                     Defendants.                       )

                    DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER
                    LIMITING THE SCOPE OF DISCOVERY DEPOSITIONS

         NOW COME Defendants, the VILLAGE OF UNIVERSITY PARK (“the Village”) and

VIVIAN COVINGTON (collectively “the Village Defendants”), by and through their attorneys,

PETERSON, JOHNSON & MURRAY CHICAGO, LLC, and pursuant to Federal Rule of Civil

Procedure 26(c), move the Court for the entry of a protective order providing that the discovery

depositions of Vivian Covington (“Covington”) and Joseph Roudez (“Roudez”) be limited to an

examination of factual matters pertaining to Plaintiff’s Defamation, False Light and Illinois

Whistleblower Act claims and that the deposition of Theaplise “Theo” Brooks (“Brooks”) be

prohibited. In support of their motion, the Village Defendants state as follows:

                            PROCEDURAL AND FACTUAL HISTORY

         1.        On September 25, 2015, Eddie Bradley (“Plaintiff”) filed this action against the

Village Defendants, alleging claims for Fourteenth Amendment Procedural Due Process violation,

Breach of Contract, Defamation, False Light and violations of the Illinois Whistleblower Act and



                                                   1
    Case: 1:15-cv-08489 Document #: 86 Filed: 06/11/20 Page 2 of 10 PageID #:601




the Illinois Wage Payment and Collection Act, 740 ILCS § 174/1 et seq. and 820 ILCS § 115/1 et

seq. (Doc. 1, Compl.). The case stems from the Village Defendants’ firing of Plaintiff as the

Village’s Chief of Police in May 2015. (Doc. 1, Compl., ¶¶ 6, 10, Exhibit A). From October 2013

until his termination, Plaintiff had worked as the Village’s Chief of Police pursuant to a written

contract. (Doc. 1, Compl., ¶ 12, Exhibit C).

        2.      On December 23, 2015, the Village Defendants timely answered Plaintiff’s

complaint, denying the material allegations therein. (Doc. 11, Answer). The Village Defendants’

answer raised affirmative defenses predicated on a failure to state a claim and qualified immunity,

among other theories. (Doc. 11, Answer, pp. 17, 19).

        3.      On July 12, 2016, the Court sua sponte ordered the parties to submit briefing on the

Village Defendants’ qualified immunity affirmative defense. (Doc. 28, Order of July 12, 2016).

Via the same order, the Court further directed the parties to brief the applicability of Michalowicz

v. Village of Bedford Park, 528 F. 3d 530 (7th Cir. 2008), to Plaintiff’s Procedural Due Process

claim. (Doc. 28, Order of July 12, 2016).

        4.      Following the submission of the aforesaid requested briefing, on September 1,

2016, the Court rendered a judgment on the pleadings on and dismissed Plaintiff’s Procedural Due

Process claim with prejudice, finding that it failed to state a claim for relief in light of Michalowicz.

(Doc. 35, Order of Sept. 1, 2016). Specifically, the Court determined that Plaintiff’s complaint

alleged a random and unauthorized deprivation of a protected property interest by the Village

Defendants. (Doc. 35, Order of Sept. 1, 2016, pp. 7-8). The Court further held that an adequate

post-deprivation state procedural remedy for Plaintiff’s loss existed that afforded him the

necessary due process. (Doc. 35, Order of Sept. 1, 2016, pp. 7-8). Finally, the Court declined to

exercise jurisdiction over Plaintiff’s state law Illinois Whistleblower Act, Illinois Wage Payment



                                                   2
    Case: 1:15-cv-08489 Document #: 86 Filed: 06/11/20 Page 3 of 10 PageID #:602




and Collection Act, Defamation, False Light and Breach of Contract claims and dismissed those

claims without prejudice to Plaintiff’s ability to pursue them in state court. (Doc. 35, Order of

Sept. 1, 2016, pp. 3-4).

        5.      On September 16, 2016, Plaintiff filed a notice of appeal from the Court’s

September 1, 2016 order. (Doc. 36, Notice of Appeal). Plaintiff’s appeal was docketed before the

U.S. Court of Appeals for the Seventh Circuit (“the Seventh Circuit”) as Appeal No. 16-3456.

        6.      On July 16, 2019, the Seventh Circuit issued a majority panel opinion reversing this

Court’s September 1, 2016 dismissal order, reinstating Plaintiff’s Procedural Due Process claim

and remanding the case for further proceedings. (Doc. 45, Seventh Circuit Opinion). The majority

held that the decision to terminate Plaintiff was handed down as a matter of Village policy under

the guise of Monell v. New York City Dep’t of Social Services, 436 U.S. 658 (1978), and could not

possibly amount to random and unauthorized conduct within the meaning of Michalowicz. (Doc.

45, Seventh Circuit Opinion). The majority determined that to conclude otherwise would equate

to finding a municipality not liable for official conduct and intrude upon Monell. (Doc. 45, Seventh

Circuit Opinion).

        7.      On remand from the Seventh Circuit, on October 8, 2019 and October 15, 2019,

Plaintiff filed motions with the Court to re-open or obtain discovery. (Doc. Nos. 46 & 51, Motions).

In the said motions, Plaintiff represented that he needed to depose Covington, the Village’s Mayor

at the time of his termination, Roudez, a Village Trustee at the time of his termination and the

Village’s current Mayor, and Brooks, a Village Trustee first elected in April 2017 and who did not

hold any Village office at the time of Plaintiff’s termination1. (Doc. Nos. 46 & 51, Motions). The




1
 Notably, Brooks was not disclosed as a possible witness by any party to this action in their respective
Rule 26 Disclosures.

                                                     3
    Case: 1:15-cv-08489 Document #: 86 Filed: 06/11/20 Page 4 of 10 PageID #:603




Court granted Plaintiffs’ motions and set a discovery closure deadline of December 13, 2019. (Doc.

53, Order).

       8.      A settlement conference was held on February 10, 2020, but despite the parties and

counsels’ sincere efforts, the case remained unresolved. (Doc. 60). The parties did not engage in

discovery while preparing for the said settlement conference.

       9.      In the wake of the settlement conference, Plaintiff issued deposition notices for

Covington, Roudez and Brooks.

       10.     On March 12, 2020, the Village Defendants were granted leave to and filed

additional affirmative defenses. (Doc. 62, Motion; Doc. 64, Order dated March 12, 2020). For their

first additional affirmative defense, the Village Defendants pled that Plaintiff failed to state a claim

for Procedural Due Process upon which relief can be granted because he did not have a

constitutionally protected property interest in continued employment since his employment

contract was null, void and unenforceable under Illinois law. (Doc. 65, Additional Affirmative

Defenses). For their second additional affirmative defense, the Village Defendants pled that

Plaintiff cannot state a claim for Breach of Contract or a violation under the Illinois Wage Payment

and Collection Act because his employment contract was null, void and unenforceable under

Illinois law. (Doc. 65, Additional Affirmative Defenses).

       11.     On March 27, 2020, Plaintiff filed a motion to strike the Village Defendants’

additional affirmative defenses. (Doc. 68, Motion to Strike ). Among other averments, Plaintiff

contended that the Village Defendants’ additional affirmative defenses were barred by the law of

the case doctrine or the mandate rule based upon purported “controlling” findings the Seventh

Circuit made in Appeal No. 16-3456. (Doc. 68, Motion to Strike, pp. 4-5).




                                                   4
    Case: 1:15-cv-08489 Document #: 86 Filed: 06/11/20 Page 5 of 10 PageID #:604




       12.     On March 31, 2020, the Village Defendants filed a Rule 12(c) motion seeking

judgment on the pleadings as concerns Plaintiff’s Procedural Due Process, Breach of Contract and

Illinois Wage Payment and Collection Act claims based upon their above-noted additional

affirmative defenses. (Doc. 69, Motion for Judgment on the Pleadings).

       13.     On April 27, 2020, Plaintiff filed a response opposing the Village Defendants’

motion for judgment on the pleadings. In his response, Plaintiff posited that the Seventh Circuit in

Appeal No. 16-3456 had effectively entered judgment in his favor on his Procedural Due Process,

Breach of Contract and Illinois Wage Payment and Collection Act claims. (Doc. 75, Response to

Motion for Judgment on the Pleadings).

       14.     On May 1, 2020, Plaintiff filed a motion seeking Rule 11 sanctions against the

Village Defendants’ attorney. In the said motion, Plaintiff once again represented to this Court that

the Seventh Circuit in Appeal No. 16-3456 had already ruled in his favor as concerned his

Procedural Due Process and Breach of Contract claims. (Doc. 76, Motion for Sanctions).

       15.     Plaintiff’s motion to strike the Village Defendants’ affirmative defenses, Plaintiff’s

motion for Rule 11 sanctions and the Village Defendants’ Rule 12(c) motion for judgment on the

pleadings are all fully briefed and presently await a ruling from the Court.

       16.     In the interim, Plaintiff has continued to insist that the discovery depositions of

Covington, Roudez and Brooks proceed imminently and that the said depositions be unlimited in

scope – that is, that the depositions include questioning related to his Procedural Due Process,

Breach of Contract and Illinois Wage Payment and Collection Act claims, which again are all

claims that Plaintiff has represented to this Court were already resolved in his favor by the Seventh

Circuit as part of Appeal No. 16-3456.

                                     LEGAL STANDARDS



                                                 5
    Case: 1:15-cv-08489 Document #: 86 Filed: 06/11/20 Page 6 of 10 PageID #:605




        17.     Federal Rule of Civil Procedure 26(b) provides that “[p]arties may obtain discovery

regarding any matter, not privileged, that is relevant to the claim or defense of any party.” Fed. R.

Civ. P. 26(b). However, Federal Rule of Civil Procedure 26(c) further provides that upon good

cause shown, the Court may enter orders “to protect a party from annoyance, embarrassment,

oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). A protective order may “forbid

. . . inquiry into certain matters, or limit . . . the scope of disclosure or discovery to certain matters.”

Fed. R. Civ. P. 26(c)(1)(D).

        18.     The decision to grant a protective order to limit a deposition is within a district

court’s broad discretion. See Leffler v. Meer, 60 F. 3d 369, 374 (7th Cir. 1995) (“District courts

enjoy extremely broad discretion in controlling discovery”). “Pretrial discovery is time-consuming

and expensive; it protracts and complicates litigation; and judges are to be commended rather than

criticized for keeping tight reins on it.” See Olivieri v. Rodriguez, 122 F.3d 406, 409 (7th Cir.1997)

        19.     The party requesting the protective order carries the burden of demonstrating good

cause and can satisfy that burden by showing an adequate reason for the order. 8 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure, § 2035 (3d ed. 1998).

        20.     The filing of a dispositive motion does not automatically mandate a stay of

discovery pending resolution of that motion, nor does the right to discovery always continue in

light of a pending dispositive motion. In re Sulfuric Acid Antitrust Litigation, 231 F.R.D. 331, 336

(N.D. Ill. 2005); see also Walsh v. Heilmann, 472 F.3d 504, 505 (7th Cir. 2006). Rather, the

determination to stay or limit discovery is to be based upon the circumstances of the individual

case at hand. Sprague v. Brook, 149 F.R.D. 575, 577-78 (N.D. Ill. 1993) (staying discovery

pending resolution of a motion to dismiss where the requested discovery would not help resolve

the motion). Importantly, limitations on pretrial discovery are warranted where claims may be



                                                     6
    Case: 1:15-cv-08489 Document #: 86 Filed: 06/11/20 Page 7 of 10 PageID #:606




dismissed based on legal determinations that could not have been altered by any further discovery.

See Builders Ass’n of Greater Chicago v. City of Chicago, 170 F.R.D. 435, 436-440 (N.D. Ill.

1996).

         21.    The Village Defendants, after conferring in good faith with Plaintiff’s counsel2

pursuant to Federal Rule of Civil Procedure 26(c) to resolve this discovery dispute without court

action, now seek to have this Court enter a protective order limiting the scope of and/or prohibiting

the depositions of the aforesaid individuals to factual matters pertaining to Plaintiff’s Defamation,

False Light and Illinois Whistleblower Act claims. This Court, in the sound exercise of its

discretion, should grant the Village Defendants’ instant motion.

                                            ARGUMENT

         22.    As chronicled herein, Plaintiff’s Procedural Due Process, Breach of Contract, and

Illinois Wage Payment and Collection Act claims are presently the subject of a pending Rule 12(c)

motion for judgment on the pleadings that awaits a ruling from the Court. Plaintiff long ago

responded to the said motion. (Doc. 75, Response to Motion for Judgment on the Pleadings).

Therefore, it cannot be the case that the full-blown discovery in which Plaintiff now seeks to

engage relative to the depositions of Covington, Roudez and Brooks has any possible bearing upon

the legal issues presented by the Village Defendants’ motion for judgment on the pleadings.

         23.    The Village Defendants’ motion for judgment on the pleadings is rooted in that

Plaintiff’s written employment contract with the Village was invalid, void and unenforceable

because it contravened the Illinois Municipal Code and that it therefore cannot not support

Plaintiff’s Procedural Due Process, Breach of Contract or Illinois Wage Payment and Collection



2
 The dispute regarding the scope of the depositions of Covington and Roudez and the dispute as to whether
Brooks should even be deposed was identified in the parties’ Joint Status Report as issues which
necessitated a telephonic status hearing. (Doc. 85).

                                                   7
    Case: 1:15-cv-08489 Document #: 86 Filed: 06/11/20 Page 8 of 10 PageID #:607




Act claims – which are all strictly legal inquiries. Questions pertaining to those subjects posed to

Covington, Roudez and Brooks would be pointless, as it is within the Court’s exclusive province

to examine Plaintiff’s employment contract against the alleged applicable Municipal Code

provisions so as to make a determination concerning those legal issues. Such circumstances alone

warrant a limitation on discovery.

       24.     Notably, the Village Defendants could under the circumstances justifiably request

a stay of discovery entirely in this matter. After all, the resolution of the Village Defendants’

motion for judgment on the pleadings will clarify the issues for the parties and thereby allow the

parties to conduct any future discovery, if necessary, more efficiently and with less cost.

Additionally, should their motion for judgment on the pleadings be granted, the Village Defendants

anticipate that this Court would dismiss Plaintiff’s remaining state law claims without prejudice

for him to pursue those claims in state court and that this matter would be at an end.

       25.     However, in an effort to move Plaintiff’s case forward during the COVID-19

pandemic and while the Village Defendants await a decision on their pending dispositive motion,

counsel for the Village Defendants was willing to present Covington and Roudez for questioning

regarding Plaintiff’s other pending claims not impacted by the pending motion for judgment on

the pleadings (i.e., Defamation, False Light and Illinois Whistleblower Act). Brooks was not on

the Village Board at the time of Plaintiff’s hiring or termination, and did not take office until 2017.

The justification for a deposition of Brooks, who Plaintiff did not even disclose as a witness, is

questionable at best. The proposed course by the Village Defendants is completely reasonable

given the circumstances of this matter and considering the expenses attendant with all-inclusive,

pretrial discovery. Moreover, Roudez and Brooks are busy public officials who should not be taken

away from their work (both for the Village and any outside employment) to spend hours answering



                                                  8
    Case: 1:15-cv-08489 Document #: 86 Filed: 06/11/20 Page 9 of 10 PageID #:608




lawyers’ questions unless there is a real need. For her part, Covington is also gainfully employed

and likewise should not be inconvenienced by having to answer questions about claims that

supposedly already are concluded (again, as Plaintiff maintains) or are on the brink of resolution

via a dispositive motion (as the Village Defendants contend).

       26.     The comprehensive discovery that Plaintiff seeks also completely contradicts his

position in his numerous, prior submissions to this Court that the Seventh Circuit has already ruled

in his favor as concerns his Procedural Due Process, Breach of Contract and Illinois Wage Payment

and Collection Act claims and that the decision and findings of the Seventh Circuit in Appel No.

16-3456 have left the Village Defendants’ case “in tatters”. (Doc. 75, Response, pp. 1-2).

       27.     Viewed against the factual backdrop memorialized herein, Plaintiff’s quest for

unbridled discovery concerning all of his claims can only properly be viewed as harassing,

vexatious, abusive and intended for an improper purpose. Again, Plaintiff has no defensible basis

for making inquiries of Covington and Roudez about facts pertinent to his Procedural Due Process,

Breach of Contract, and Illinois Wage Payment and Collection Act claims if, as Plaintiff has

vehemently urged to this Court, the Seventh Circuit has already adjudged those claims in his favor.

       WHEREFORE Defendants, the VILLAGE OF UNIVERSITY PARK and VIVIAN

COVINGTON, respectfully request that this Court enter a protective order providing that the

discovery depositions of Vivian Covington and Joseph Roudez be limited to an examination of

factual matters pertaining to Plaintiff’s Defamation, False Light and Illinois Whistleblower Act

claims and that the deposition of Theaplise “Theo” Brooks (“Brooks”) be prohibited. The Village

Defendants further request any other or additional relief that the Court deems just, equitable or

appropriate in the premises.




                                                 9
   Case: 1:15-cv-08489 Document #: 86 Filed: 06/11/20 Page 10 of 10 PageID #:609




                                             Respectfully submitted,


                                      By:    s/Dominick L. Lanzito
Date: June 11, 2020                           One of the Attorneys for Defendants
                                             University Park and Vivian Covington


DOMINICK L. LANZITO (Attorney No. 6277856)
PETERSON, JOHNSON & MURRAY – CHICAGO, LLC
200 West Adams Street, Suite 2125
Chicago, Illinois 60606
(312) 782-7150
dlanzito@pjmchicago.com




                                        10
